DETAILED ACTION
This is the first Office action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/11/2020, 02/03/2021, and 11/08/2021 were considered by the examiner.

Drawings
The drawings are objected to because:
The label ‘420’, representing a view of the housing element is not mentioned in the specification.
The specification references label ‘550’ in paragraph [0070] which does not appear in any of the drawings.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0027], the labels for the vehicle shown in FIGS. 1B and C are incorrectly labelled ‘140’ and ‘160’, when they should be labelled ‘120’ and ‘140’, respectively. This mislabeling also occurs in paragraphs [0029].
In paragraph [0076], the close sensing camera is mislabeled as ‘606’ instead of ‘604’.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zajac (US 20190359147 A1), modified in view of Kimura et al. (US 20160006911 A1) and Takeda (US 20150264230 A1).


a base section having a first side facing towards a roof of the vehicle and a second side opposite the first side (FIG. 2A, assembly housing 110, Paragraph [0022]. Has an illustrated top surface, and may include a bottom surface facing the roof of the car.);
	an upper section being disposed along the second side of the base section and extending away from the roof of the vehicle (FIG. 2A, raised housing portion 112, Paragraph [0023]), the upper section having one or more surfaces generally parallel to the second side of the base section (FIG. 2A, raised housing portion 112 and summit 118, Paragraph [0023]), and one or more surfaces generally perpendicular to the second side of the base section (FIG. 2A, raised housing portion 112, front wall 111, and side walls 115, Paragraph [0023]); and
	a sensor module disposed along the upper section (FIGS. 1A-C and 2A, traffic camera 123 and openings 121, Paragraphs [0019] and [0023]), wherein the sensor module is configured to detect objects or environmental conditions external to the vehicle (FIGS. 1A-C, traffic camera 123, Paragraph [0030]).

Zajac fails to teach, but Kimura et al. does teach wherein: the second side of the base section has a first color (FIGS. 9-10, top surface 17a, Paragraph [0111]. Teaches the application of white paint to the top surfaces of sensors, which are analogous to the second side of the base section.), the one or more surfaces of the upper section generally parallel to the second side of the base section have the first color (FIGS. 9-10, top surface 17a, Paragraph [0111]. Teaches the application of white paint to the top surfaces of sensors, which are analogous to the upper section surfaces parallel to the second side of the base section.).



This combination still fails to teach, but Takeda does teach the one or more surfaces of the upper section generally perpendicular to the second side of the base section having a second color distinct from the first color (FIG. 1, housing 3, Paragraph [0073]. Teaches the application of black paint to housing surfaces adjacent to light sensitive sensors, namely a camera in this instance.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the sensor housing system taught by Zajac, and previously modified with the white paint on upwards facing surfaces taught by Kimura et al., with the black paint on surfaces adjacent to light sensitive detectors taught by Takeda. The reasoning for this is that by painting the sides adjacent to the sensors black (analogous to the front, rear and side portions taught by Krishnan et al.) it prevents unwanted and excessive light from being reflected into the sensors. This predictably lowers the likelihood of false readings, as well as potentially increasing signal to noise ratios.

Regarding claim 2 Zajac, modified in view of Kimura et al. and Takeda, teaches the sensor housing of claim 1, wherein the first color absorbs less heat than the second color (Kimura et al., Paragraph [0111] and Takeda, Paragraph [0073]. First color is white and the second color will be black. White absorbs less heat then black.), and wherein the second color reflects less visible or near infrared light than the first 

Regarding claim 3 Zajac, modified in view of Kimura et al. and Takeda, teaches the sensor housing of claim 1, wherein the first color is white and the second color is black (Kimura et al., Paragraph [0111] and Takeda, Paragraph [0073]. First color is white and the second color will be black.).

Regarding claim 4 Zajac, modified in view of Kimura et al. and Takeda, teaches the sensor housing of claim 1, wherein: 
the upper section includes a first upper section disposed adjacent to the base section (Zajac, FIG. 2A, raised housing portion 112, Paragraph [0023]) and a second upper section disposed remote from the base section (Zajac, FIGS. 1A-C, rotatable sensor 125, Paragraph [0026]. Sensor atop the raised housing portion also has housing.); and
a surface of the first upper section has the second color (Takeda, FIG. 1, housing 3, Paragraph [0073]. Teaches surfaces adjacent to light sensitive sensors should be painted black to reduce unwanted reflections. As this first upper section surrounds several light sensitive sensors, this would apply for the same reasoning as outlined for claim 1.), and a surface of the second upper section has the first color (Kimura et al., FIGS. 9-10, top surface 17a, Paragraph [0111]. Teaches surfaces that will receive heavy solar radiation, namely top surfaces, should be painted white to reduce heat absorption. As this second upper portion would be a top portion, this applies for the same reasoning as outlined for claim 1.).

Regarding claim 5 Zajac, modified in view of Kimura et al. and Takeda, teaches the sensor housing of claim 4, wherein the surface of the first upper section having the second color is black (Takeda, FIG. 1, 

Regarding claim 7 Zajac, modified in view of Kimura et al. and Takeda, teaches the sensor housing of claim 1, wherein: 
the sensor module is a first sensor module (Zajac, FIGS. 1A-C and 2A, traffic camera 123 and openings 121, Paragraphs [0019] and [0023]), and the sensor housing further includes a second sensor module disposed along the base section (Zajac, FIGS. 1A-C and 2A, optical sensors 129, Paragraph [0026]), the second sensor module including a set of sensors arranged along one surface of the base section to detect objects or environmental conditions external to the vehicle along a particular side of the vehicle (Zajac, FIGS. 1A-C and 2A, optical sensors 129, Paragraph [0026]. They are arranged along the front side of the vehicle.); and
each sensor of the set of sensors has the second color (Takeda, FIG. 1, housing 3, Paragraph [0073]. Teaches surfaces adjacent to light sensitive sensors should be painted black to reduce unwanted reflections. Thus, it would be obvious for the sensors themselves to have this color, based on the same reasoning used for claim 1.).

Regarding claim 8 Zajac, modified in view of Kimura et al. and Takeda, teaches the sensor housing of claim 7, wherein the set of sensors includes a plurality of cameras and the particular side is a front side of the vehicle (Zajac, FIGS. 1A-C, stereoscopic cameras 129A-B, Paragraph [0019]. All cameras are facing the front of the vehicle.).

Regarding claim 10 Zajac, modified in view of Kimura et al. and Takeda, teaches the sensor housing of claim 7, wherein the first or second color is selected for at least one of the first and second sensor 

Regarding claim 11 Zajac, modified in view of Kimura et al. and Takeda, teaches the sensor housing of claim 1, wherein a plurality of generally vertical surfaces of the sensor housing have the second color (Takeda, FIG. 1, housing 3, Paragraph [0073]. Teaches surfaces adjacent to light sensitive sensors should be painted black to reduce unwanted reflections, which in this instance would be the vertical surfaces. Thus, it would be obvious for the sensors themselves to have this color, based on the same reasoning used for claim 1.) and a plurality of generally horizontal surfaces of the sensor housing have the first color (Kimura et al., FIGS. 9-10, top surface 17a, Paragraph [0111]. Teaches surfaces that will receive heavy solar radiation, namely top surfaces, should be painted white to reduce heat absorption. As this second upper portion would be a top portion, this applies for the same reasoning as outlined for claim 1.).

Regarding claim 12 Zajac, modified in view of Kimura et al. and Takeda, teaches the sensor housing of claim 1, wherein at least one surface of the upper section generally parallel to the second side of the base section has the second color (Takeda, FIG. 1, housing 3, Paragraph [0073]. Teaches application of paint, namely black paint, to all outer surfaces of housing 3, including a top facing portion, which would be analogous to the surfaces of the upper section parallel to the second side of the base section.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the sensor housing system taught by Zajac, and previously modified with the 

Regarding claim 14 Zajac, modified in view of Kimura et al. and Takeda, teaches the sensor housing of claim 1, wherein the first and second colors are selected based on a thermal budget for the sensor housing (Kimura et al., FIGS. 9-10, top surface 17a, Paragraphs [0006] and [0111]. Goal of the design is to limit heat within the sensor housing, effectively creating a thermal budget. Part of doing this is selecting the paint colors for the outside surfaces.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the sensor housing system taught by Zajac, and previously modified with the white paint on upwards facing surfaces taught by Kimura et al. and the black paint on surfaces adjacent to light sensitive detectors taught by Takeda, with the thermal budget reasoning taught by Kimura et al. The reasoning for this is that the electrical components have an upper heat limit before they can be damaged and stop functioning, which effectively creates and upper limit on the amount of heat that can accumulate within the housing. If the outer surfaces of the housing are going to be painted, then it would be obvious to also include this heat limit or thermal budget as part of the selection process for the colors, based on their heat retention properties.

Regarding claim 15 Zajac, modified in view of Kimura et al. and Takeda, teaches the sensor housing of claim 14, wherein the first and second colors are further selected according to whether there is a cooling system of the sensor housing (Kimura et al., FIGS. 9-10, top surface 17a and heat transfer member 380, Paragraphs [0111]-[0113]. Teaches a cooling system that transfers heat away from the electrical components of the device and how this system works in tandem with the paint coating on the outside of the housing.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the sensor housing system taught by Zajac, and previously modified with the white paint on upwards facing surfaces and thermal budgeting reasoning taught by Kimura et al. and the black paint on surfaces adjacent to light sensitive detectors taught by Takeda, with the cooling system also taught by Kimura et al. The reasoning for this is that by also factoring in the cooling system being used by the sensor to regulate its heat, a proper color for the outer surface can be selected. This predictably allows the sensor to optimize its temperature regulation.

	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zajac (US 20190359147 A1), modified in view of Kimura et al. (US 20160006911 A1), Takeda (US 20150264230 A1) and Lang et al. (US 20150274091 A1).

Regarding claim 6 Zajac, modified in view of Kimura et al. and Takeda teaches the sensor housing of claim 4.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the sensor housing system taught by Zajac, and previously modified with the white paint on upwards facing surfaces taught by Kimura et al. and the black paint on surfaces adjacent to light sensitive detectors taught by Takeda, with the matte surface finish taught by Lang et al. The reasoning for this is similar to the reasoning for the black paint. Matte finishes cause fewer unwanted reflections that may bounce towards a light sensitive sensor. This predictably lowers the likelihood of false readings, as well as potentially increasing signal to noise ratios.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zajac (US 20190359147 A1), modified in view of Kimura et al. (US 20160006911 A1), Takeda (US 20150264230 A1) and Rogan (US 20190377086 A1).

Regarding claim 9 Zajac, modified in view of Kimura et al. and Takeda teaches the sensor housing of claim 7, wherein […] the particular side is a front side of the vehicle (Zajac, FIG. 2A, Openings 121, Paragraph [0030]. The sensors would all face the front of the vehicle.).

This combination fails to teach, but Rogan does teach wherein the set of sensors includes one or more cameras and one or more radar sensors (FIG. 1, radar sensors 130a and c and camera sensor 130b, Paragraphs [0039] and [0053]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the sensor housing system taught by Zajac, and previously modified with the white paint on upwards facing surfaces taught by Kimura et al. and the black paint on surfaces adjacent to light sensitive detectors taught by Takeda, with the dual radar and camera sensor system taught by Rogan. The reasoning for this is that radar and camera sensors experience different levels of accuracy in different levels of lighting, namely radar works better in low-light environments while cameras work better in well-lit environments (Rogan, Paragraph [0053]). This predictably means that by using a combination of these two sensor types, the designer can ensure some level of accurate measurement regardless of the environmental light level.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zajac (US 20190359147 A1), modified in view of Kimura et al. (US 20160006911 A1), Takeda (US 20150264230 A1) and Matsumoto (US 20170028936 A1).

Regarding claim 13 Zajac, modified in view of Kimura et al. and Takeda teaches the sensor housing of claim 12.

This combination fails to teach, but Matsumoto does teach wherein the at least one surface of the upper section generally parallel to the second side of the base section includes a thermal coating for temperature regulation of the sensor housing (FIGS. 1 and 2, camera case 10, Paragraphs [0029] and [0054]).

.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US 20190003895 A1), modified in view of Rogan (US 20190377086 A1), Takeda (US 20150264230 A1), and Kimura et al. (US 20160006911 A1).

Regarding claim 16 Krishnan et al. teaches a sensor housing for use in a vehicle configured to operate in an autonomous driving mode, the sensor housing comprising: 
a first region arranged generally parallel to a side surface of the vehicle (FIG. 4, roof-mounted sensor pod 10. Consider the side of the pod parallel to the driver’s side of the vehicle as the first region.), [1…];
one or more second regions generally orthogonal to the first region (FIG. 4, roof-mounted sensor pod 10. Consider the top of the roof pod to be the second region.), the one or more second regions not including any sensors therealong (FIG. 4, roof-mounted sensor pod 10. The top of the roof pod has no sensors.); [2, 3…]



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the sensor housing system taught by Krishnan et al. with the dual radar and camera sensor system taught by Rogan. The reasoning for this is that radar and camera sensors experience different levels of accuracy in different levels of lighting, namely radar works better in low-light environments while cameras work better in well-lit environments (Rogan, Paragraph [0053]). This predictably means that by using a combination of these two sensor types, the designer can ensure some level of accurate measurement regardless of the environmental light level.

This combination still fails to teach, but Takeda does teach [2]: wherein the first region has a first color (FIG. 1, housing 3, Paragraph [0073]. Teaches the application of black paint to housing surfaces adjacent to light sensitive sensors, which would be analogous to the sides of the roof pod surrounding the sensor windows taught by Krishnan et al.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the sensor housing system taught by Krishnan et al., and previously modified with the dual radar and camera sensor system taught by Rogan, with the black paint on surfaces adjacent to light sensitive detectors taught by Takeda. The reasoning for this is that by painting the sides 

This combination still fails to teach, but Kimura et al. does teach [3]: at least one of the one or more second regions has a second color distinct from the first color (FIGS. 9-10, top surface 17a, Paragraph [0111]. Teaches the application of white paint to the top surfaces of sensors, which is analogous to the top of the roof pod taught by Krishnan et al.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the sensor housing system taught by Krishnan et al., and previously modified with the dual radar and camera sensor system taught by Rogan and the black paint on surfaces adjacent to light sensitive detectors taught by Takeda, with the white paint on upwards facing surfaces taught by Kimura et al. The reasoning for this is that the top portions of the sensor system will be exposed to heavy amounts of solar radiation, which could cause overheating issues with the system. By painting the top portions of the sensor system white, it predictably reflects more radiation and thus lowers the amount of heat absorbed by the system (Kimura et al., Paragraph [0111].)

Regarding claim 17 Krishnan et al., modified in view of Rogan, Takeda, and Kimura et al., teaches the sensor housing of claim 16, wherein: 
the first region includes at least one camera and at least one radar sensor (Rogan, FIG. 1, radar sensors 130a and c and camera sensor 130b, Paragraphs [0039] and [0053]. Teaches the use of both cameras and radars.);

the second color being a lighter color on the order of L*89.08, with a* being between -1.4 to -1.5 and b* being between -0.10 - 0.15 in the CIELAB color space (Kimura et al., FIGS. 9-10, top surface 17a, Paragraph [0111]. The colors described in the claim language would fall under the category of white, taught in this reference.).

Regarding claim 18 Krishnan et al., modified in view of Rogan, Takeda, and Kimura et al., teaches the sensor housing of claim 16, further comprising: 
a third region adjacent to the first region (Krishnan et al., FIG. 4, roof-mounted sensor pod 10. Consider the front of the sensor housing to be the third region.), the third region including at least one sensor of the first type (Krishnan et al., FIG. 4, roof-mounted sensor pod 10, sensors/cameras 18, and windows 62. Paragraphs [027] and [0028]. The two front most cameras in the roof pod face forward, out of the third region.); and
a fourth region adjacent to the first region and a given one of the second regions (Krishnan et al., FIG. 4, roof-mounted sensor pod 10, Consider the back of the roof pod to be the fourth region. It is adjacent to both the side and top of the pod, which were previously designated as the first and second regions.), the fourth region including a sensor of a third type (Krishnan et al., FIG. 4, roof-mounted sensor pod 10, LiDAR/sensors 20. Paragraph [0028]. The fourth region has a LiDAR sensor positioned along it.);
wherein the third region has the first color (Takeda, FIG. 1, housing 3, Paragraph [0073]. Teaches the application of black paint to housing surfaces adjacent to light sensitive sensors, which would be analogous to the sides surrounding the front windows of the roof pod taught by Krishnan et al.) and the .

	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US 20190003895 A1), modified in view of over Zajac (US 20190359147 A1), Kimura et al. (US 20160006911 A1), and Takeda (US 20150264230 A1).

Regarding claim 19 Krishnan et al. teaches a vehicle comprising:
	a control system having one or more processors configured to operate the vehicle in an autonomous driving mode based on objects and conditions in an environment external to the vehicle (FIG. 1, vehicle 14 and sensor system 16. Paragraphs [0018] and [0019]. The vehicle can be autonomously controlled by a computing device controller, based on environmental input from the sensor system.); and
	a perception system operatively coupled to the control system (FIG. 1, sensor system 16. Paragraphs [0018] and [0019]. The sensor system would need to be connected to the controller system to provide environmental data.), the perception system being configured to detect one or more of the objects and conditions in the environment external to the vehicle (FIG. 1, sensor system 16. Paragraphs [0018] and [0019]. The sensor system takes in a variety of data surrounding the vehicle.).

Krishnan et al. fails to teach, but the combination of Zajac, Kimura et al., and Takeda does teach the perception system including the sensor housing of claim 1 disposed along a roof section of the vehicle (Zajac, Kimura et al., and Takeda, See mapping of claim 1.).

.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The art used to reject claim 16 teaches a sensor housing that is specific to a roof mounting set up, and would not be obviously adaptable to a quarter panel mounting as would be required by claim 20. Further, while other pieces of art suggest placement of sensors along a vehicles quarter panel, they fail to teach any analogous housing structures. Some examples of this additional prior art include:
Juelsgaard et al. (US 20180372875 A1): Teaches the placement of a combination of sensors along a vehicles quarter panel, but fails to teach an analogous housing structure.
Miu et al. (US 20200072947 A1): Teaches the placement of sensor ports along the quarter panel, but fails to teach an analogous housing structure.
Alam et al. (US 20150042797 A1): Teaches camera placement on quarter panels, but fails to teach an analogous housing structure.
Kasaba et al. (US 20200300964 A1): Teaches a multi sensor set up along the side of a vehicle with a potentially analogous housing structure, but the housing appears to be along the fender and would not have any reason for the color combination outlined in claim 16, as a result of its placement within the vehicle.
Retterath et al. (US20150131080A1): Teaches the placement of LiDAR sensors along the quarter panel, but fails to teach an analogous housing structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
	
/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645